
	
		I
		111th CONGRESS
		1st Session
		H. R. 3259
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2009
			Mr. Inslee (for
			 himself and Mr. Reichert) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish the Grants for College Access and Completion
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Establishing Grants for College Access
			 and Completion Act of 2009.
		2.Grants for College
			 Success
			(a)PurposeThe
			 purpose of this Act is to authorize grants to eligible entities to—
				(1)build and sustain
			 an understanding among secondary school students from disadvantaged populations
			 of the need for higher levels of educational attainment and lifelong learning;
			 and
				(2)increase the
			 number of low-income students from underserved populations and disadvantaged
			 backgrounds who enter and complete college.
				(b)Grants
			 authorizedSubject to the availability of amounts appropriated to
			 carry out this Act, the Secretary of Education shall award 5-year grants, on a
			 competitive basis, to eligible entities to carry out the purpose of this Act
			 through the activities and services described in
			 subsection (d).
			(c)Federal share;
			 non-Federal share
				(1)Federal
			 shareThe amount of the
			 Federal share under this section for a fiscal year shall be not be more than 85
			 percent of the costs of the activities and services described in
			 subsection (d) that are carried out under
			 the grant.
				(2)Non-federal
			 shareThe amount of the non-Federal share under this section
			 shall be not less than 15 percent of the costs of the activities and services
			 described in
			 subsection (d). Such non-Federal share may
			 be provided in cash or in-kind, or both.
				(d)Uses of
			 funds
				(1)In
			 generalGrants awarded under this Act shall be used to—
					(A)provide mentoring,
			 academic support, and supportive services to prepare low-income students to
			 attend institutions of higher education;
					(B)conduct outreach
			 programs to encourage low-income students to pursue higher education, including
			 providing information about Federal and State financial aid options; and
					(C)provide other
			 activities to ensure that an increasing number of low-income students attend
			 institutions of higher education.
					(2)PriorityIn
			 carrying out the activities and services described in
			 paragraph (1), an eligible entity
			 receiving a grant under this Act shall give priority to students who are from
			 families with incomes below the poverty line.
				(e)Annual
			 reportEach eligible entity receiving a grant under this Act
			 shall prepare and submit an annual report to the Secretary of Education on the
			 activities and services provided with such grant funds, including—
				(1)each activity and
			 service that was provided to low-income students over the course of the
			 year;
				(2)the cost of
			 providing each such activity and service;
				(3)the number of
			 low-income students who received mentoring and outreach services from the
			 entity; and
				(4)the outcomes for
			 students who participated in an activity or received services provided with
			 such grant funds, including high school graduation rates and enrollment rates
			 at institutions of higher education.
				(f)DefinitionsFor
			 the purposes of this Act:
				(1)Eligible
			 entityThe term eligible entity means a nonprofit
			 organization that—
					(A)has as its primary
			 purpose to provide scholarships and support services to students from
			 underserved and disadvantaged populations to increase the number of such
			 students who enter and complete a program of study at institutions of higher
			 education;
					(B)has been in
			 operation for not less than 6 years and serves secondary school
			 students;
					(C)is actively
			 collaborating with the State in which it is headquartered;
					(D)has received
			 financial support from such State;
					(E)has raised not
			 less than $75,000,000 from private or other nongovernmental sources for
			 scholarship aid and support programs for low-income students;
					(F)has a business plan
			 in place to expand into additional States;
					(G)provides
			 scholarships and support programs to students in more than one State;
					(H)during the 3-year period before applying
			 for a grant under this Act, has served a significant number of students and
			 awarded a significant number of scholarships through all of its programs, as
			 determined by the Secretary; and
					(I)has provided scholarships and mentoring
			 services for a significant number of baccalaureate degree graduates, as
			 determined by the Secretary, since the entity was established.
					(2)Low-income
			 studentThe term
			 low-income student means a student who is determined by a local
			 educational agency to be from a low-income family using the measures described
			 in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6313(a)(5)).
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002), except that such term does not include
			 an institution described in subsection (a)(1)(C) of that section.
				(4)Poverty
			 lineThe term poverty line means the poverty line
			 (as defined by the Office of Management and Budget and revised annually in
			 accordance with section 673(2) of the Community Services Block Grant Act)
			 applicable to a family of the size involved.
				(5)StateThe
			 term State means each of the several States and the District of
			 Columbia.
				(g)Authorization of
			 appropriationThere are authorized to be appropriated to carry
			 out this Act such sums as may be necessary for fiscal year 2010 and each of the
			 5 succeeding fiscal years.
			
